DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 1/10/22, with respect to the rejection(s) of claim(s) 1-15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakajima, Kido and Clifton.  In particular, Nakajima discloses the features of the image read unit by teaching a CCD line sensor, a halogen lamp and pickup devices used to reflect and detect the scanned image1.  In addition, a test pattern is scanned in order to compensation of shading and adjustment of magnification and focus of the optical system.  The test pattern is compared to an ideal in order to calculate an adjustment value2.  This reference is combined with Kido in order to have an adjustment chart image used to modify the test pattern image of the primary reference.  This secondary reference compares a chart with the detected data, calculates adjustment values, and applies the adjustment values to compensate for reading distortion3.  The combination of having this type of pattern scanned to compensate for reading distortion combined with the primary reference performs the features of claim 1.  
Regarding claim 11, the Nakajima reference performs the same features of the image reading unit, having a platen cover that contains an area to lay down a sheet for scanning and having a main scanning reference pattern that is arranged in the main scanning direction4.  This reference is combined with the Clifton reference to allow for an upper cover that can contain calibration patterns arranged on the scanner cover in a vertical or horizontal manner5.  Thus, based on this combination, the features of claim 11 are disclosed below.
	Therefore, based on the new combinations, the claim limitations are disclosed below.   

Applicant’s arguments, see page 6, filed 1/10/22, with respect to 112(f) interpretation have been fully considered and are persuasive.  The 112(f) interpretation of the claims has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (USP 5014332) in view of Kido (US Pub 2014/0233071).

Re claim 1: Nakajima teaches a scanner comprising: 
an image read unit including a light emitter to emit light onto a document, a linear image sensor having a length in a main scanning direction, and imaging optics to image light reflected from the document on the linear image sensor, wherein at least one of the light emitter, the imaging optics, or the linear image sensor is movable in a sub-scanning direction (e.g. the CCD line sensor is used to read an image from a sheet.  The line sensor contains pickup devices for an image arranged in a line, and a halogen lamp to shine a light onto the sheet.  The reflection of the light from the document is captured by the sensor to reproduce the image.  The line sensor along with the halogen lamp are movable in the vertical or sub-scan direction, which is explained col. 4, ll. 12-47.); and

(11) The image reader in accordance with the present invention comprises an original glass plate 4 for mounting an original 6, a lens 18 and a CCD line sensor 20 (hereinafter referred to as a line sensor) for reading the image of the original 6 and a first slider 33 and a second slider 34 including an optical system for transmitting the image on the original 6 to the line sensor 20. The line sensor 20 comprises a plurality of image pick up devices arranged in a line. The first slider 31 comprises a halogen lamp 2 which is an exposure source, a reflection mirror 8 and an infrared filter 10 which are attached to the halogen lamp 2, and a first mirror 12. The second slider 32 comprises a second mirror 14 and a third mirror 16. The line sensor 20 is protected by a line sensor holding portion 22 and, together with the lens 18, is attached to the carriage 24. The line sensor protecting portion adjusts the position and angle of the line sensor. A test pattern (see FIG. 3) for adjusting magnification and focus, and for correcting shading is provided at the end and on the lower surface of the original glass plate 4.

(12) The operation will be described in the following. The halogen lamp 2 which is the exposure source irradiates the original 6 placed on the original glass plate 4. The original 6 is placed along and juxtaposed to the original scale provided on the original glass plate 4. In reading the original image, the first slider 31 and the second slider 32 are moved in the direction of the arrow a in the figure. The second slider 32 moves at the half speed of the first slider. The light reflected from the original 6 are successively reflected by the first mirror 12, the second mirror 14 and the third mirror 16 and, thereafter, it enters the line sensor 20 through the lens 18. As the original image 6 is being scanned, the reflected light from the original 6 successively enters the line sensor 20 for every line.

a processor to: 
compare data read from a main scanning reference pattern including a plurality of main scanning sections arranged in the main scanning direction with data of the main scanning reference pattern that is previously stored (e.g. a test pattern is read, and the signal from the test pattern is compared to an ideal signal for correction, which is taught in col. 4, ll. 58-col. 5, ll. 20.  Figure 3 shows the plurality of patterns in the main scanning direction that is scanned.), and 

(14) (2) Description of the Test Pattern

(15) The test pattern 7 for adjusting magnification and focus, and for correcting shading and the like comprises a white shading portion 7a in the upper half and a pattern portion 7b in the lower half as shown in FIG. 3.


    PNG
    media_image1.png
    157
    316
    media_image1.png
    Greyscale


(16) The shading correction is carried out in the following manner. First, the reflected light from the test pattern 7 which is uniform white is subjected to the photoelectric conversion by the image pick up device 20. Thereafter, the converted electric signal are read and taken in the A/D converter and the shading circuit. The details about the A/D converter and the shading circuit will be described later. The difference between the read electric signal and the ideal signal is corrected. The above mentioned difference is caused by unevenness of the optical system such as the lamp 2 or by the influence of variation in the characteristics in the image pick up devices constituting the line sensor 20. The data for correction is stored in the shading circuit.

(17) The pattern portion 7b of the test pattern 7 comprises black patterns 7c, 7c provided on both sides and a stripe pattern 7d provided in the central portion. The magnification is determined in the following manner. The distance L between black patterns 7c and 7c is measured by the line sensor 20. The distance L is compared with a prescribed length to be evaluated. The focus adjustment is effected in the following manner. The distribution data of the density D near the inner edge 7e of the black pattern portion 7c is measured (solid line in FIG. 4). The CCD 20 is moved by the focusing motor 32 so that the above mentioned density data comes near the state shown by the dotted line in FIG. 4.

However, Nakajima fails to specifically teach the features of 
calculate a plurality of main scanning scale compensation values respectively corresponding to the plurality of main scanning sections; and 
compensate for distortion in the main scanning direction by dividing an image read from the document into a plurality of main scanning image areas respectively corresponding to the plurality of main scanning sections and 
applying the plurality of main scanning scale compensation values respectively to the plurality of main scanning image areas.

However, this is well known in the art as evidenced by Kido.  Similar to the primary reference, Kido discloses correcting distortion in the reading of an image (same field of endeavor or reasonably pertinent to the problem).    
Kido teaches calculate a plurality of main scanning scale compensation values respectively corresponding to the plurality of main scanning sections (e.g. the invention teaches in ¶ [38] and [44] the calculation of reading adjustment values that are used to correct the reading scale factor and reading distortion.  The pattern 308 can be incorporated in the primary reference as a scanning target to develop reading adjustment values.); and

[0038] In step S204, the CPU 2 detects positions of the patterns in the adjustment chart by analyzing the image data stored in the image memory 13. More specifically, positions of pattern images in the adjustment chart are detected, the pattern images being included in the image data acquired by reading the adjustment chart. In step S205, the CPU 2 specifies a printing adjustment value (printing adjustment parameter) by distinguishing and analyzing the printing adjustment patterns from the detected positions of the patterns. The printing adjustment value is used to adjust, for example, timings for driving the printing head of the printing mechanism 12. The analysis of the printing adjustment patterns will be described later with reference to FIGS. 5A and 5B. In step S206, the CPU 2 specifies reading adjustment values (reading adjustment parameters) by distinguishing and analyzing the reading adjustment patterns from the detected positions of the patterns. The reading adjustment values are reading correction values for correcting image data acquired by the reading mechanism 7 reading the image on the original, and are, for example, coefficients for applying transformation processing to the image read by the reading mechanism 7 (through the actual reading). The analysis of the reading adjustment patterns will be described later with reference to FIG. 6. In step S207, the CPU 2 stores the printing adjustment value specified in step S205 and the reading adjustment values specified in step S206 in a memory such as the data memory 5.

[0044] The reading adjustment patterns 308 are used in correcting a reading scale factor and reading distortion, and are dispersed so as to be positioned across a wide range in the adjustment pattern region 302 together with the printing adjustment patterns 305. As shown in FIG. 3, the reading adjustment patterns 308 have a rectangular shape. Furthermore, the plurality of reading adjustment patterns 308 are printed in the vicinity of each of the four sides of the adjustment chart 301 and the adjustment pattern region 302. As shown in FIG. 3, two types of position detection marks, eight types of printing adjustment pattern groups, and one type of reading adjustment patterns are printed in the adjustment pattern region 302. In the example of FIG. 3, in the direction of long sides of the adjustment pattern region 302, the reading adjustment patterns 308 are printed at positions corresponding to different driving conditions for the printing adjustment patterns 305. On the other hand, in the direction of short sides thereof, the reading adjustment patterns 308 are printed at positions corresponding to the types of the printing adjustment patterns. Furthermore, the adjustment pattern region 302 may be printed, for example, on a back surface of the printing medium in addition to a front surface of the printing medium. In this case, reading adjustment values can be acquired through the reading of a double-sided original. The CPU 2 specifies the reading adjustment values in accordance with the positions of the aforementioned plurality of reading adjustment patterns 308 in the read image acquired by the reading mechanism 7 reading the adjustment pattern region 302, and transforms the read image using the reading adjustment values. Note that the read image can be corrected with high accuracy by printing a larger number of reading adjustment patterns 308 in the vicinity of the printing adjustment patterns 305 in addition to the vicinity of an outer periphery of the adjustment pattern region 302, as shown in the example of FIG. 3. In this way, the printing adjustment patterns 305 can be determined with high accuracy. As there is a high possibility that the reading by the reading mechanism 7 triggers distortion in the sub scanning direction, it is permissible to provide a small number of patterns (marks) in the main scanning direction (even one pattern (mark) suffices), and to provide a large number of (a plurality of) patterns (marks) in the sub scanning direction.

compensate for distortion in the main scanning direction by dividing an image read from the document into a plurality of main scanning image areas respectively corresponding to the plurality of main scanning sections and applying the plurality of main scanning scale compensation values respectively to the plurality of main scanning image areas (e.g. ¶ [84] teaches dividing in the main scanning direction, a sheet and adjusting the values in the main scanning direction.  The correction occurs for every pixel on all lines in the main scanning and sub scanning directions, which is taught in ¶ [83]-[85].  The reading distortion is compensated based on the adjustment values determined, which is taught in ¶ [81].).  

[0081] The first embodiment has described a method for applying geometric correction to a read image using the affine transformation and the like in order to correct distortion of the read image. In the second embodiment, image correction is executed by controlling the reading mechanism 7. More specifically, a read timing for a reading operation of the reading mechanism 7 is controlled so as to adjust an overall scale factor and a partial scale factor in the main scanning direction or the sub scanning direction, and hence to reduce distortion of a read image. In the present embodiment, a partial scale factor in the main scanning direction is corrected by image correction, and a partial scale factor in the sub scanning direction is corrected by controlling a read timing for the reading operation. The following describes difference from the first embodiment, that is to say, acquisition of reading adjustment values and reduction in distortion of a read image using the reading adjustment values in the present embodiment.

[0083] FIG. 12B shows ideal positions in the main scanning direction and the sub scanning direction. Ideal positions 1203 in the main scanning direction, which are labeled x1 to x6, are outside the adjustment pattern region 302 and specified using the method that has been described in the first embodiment with reference to FIG. 8. Ideal positions 1204 in the sub scanning direction, which are labeled y1 to y16, are also specified using the method that has been described in the first embodiment with reference to FIG. 8.

[0084] FIG. 12C shows comparison between the detected positions and the ideal positions in the main scanning direction. In FIG. 12C, 0 to 6 indicate regions for which the partial scale factor is to be corrected. These regions have been divided based on the ideal positions x1 to x6. In each region, the partial scale factor is corrected for image data (line data) corresponding to one line in the main scanning direction through scaling processing. Note that the scale factor for the scaling processing is determined from the interval of the ideal positions and the interval of the detected positions. For example, the scale factor of the region 1 is obtained by (x2-x1)/(detected position corresponding to x2-detected position corresponding to x1). In the present embodiment, this scale factor serves as a reading adjustment value in the main scanning direction. In the reading correction for the main scanning direction, an input pixel position corresponding to an output pixel position is calculated from the foregoing scale factor, and an input pixel value of the calculated position is determined as an output pixel value in an output image. Instead of executing the adjustment by changing the scale factor, other methods may be used; for example, the main scan timing may be adjusted on a per-pixel basis.

[0085] FIG. 12D shows comparison between the detected positions and the ideal positions in the sub scanning direction. In FIG. 12D, 0 to 16 indicate regions for which the partial scale factor is to be corrected. These regions have been divided based on the ideal positions y1 to y16. Image correction for the sub scanning direction is executed by controlling a synchronization timing for the reading operation of the reading mechanism 7. More specifically, the read timing is adjusted for each region in the sub scanning direction. Note that the read timing for the reading operation denotes an interval at which each line data is read. In the present embodiment, scaling processing for the sub scanning direction is executed by adjusting the interval at which each line data is read by multiplying the read timings for the reading operation for which the reading adjustment values have been obtained by the scale factors. The scale factors are determined from the interval of the ideal positions and the interval of the detected positions. For example, the scale factor for the region 1 is obtained by (y2-y1)/(detected position corresponding to y2-detected position corresponding to y1). Instead of adjusting the interval at which each line data is read, the moving speed of the reading mechanism 7 may be variably controlled on a per-line basis.

Therefore, in view of Kido, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of calculate a plurality of main scanning scale compensation values respectively corresponding to the plurality of main scanning sections; and compensate for distortion in the main scanning direction by dividing an image read from the document into a plurality of main scanning image areas respectively corresponding to the plurality of main scanning sections and applying the plurality of main scanning scale compensation values respectively to the plurality of main scanning image areas, incorporated in the device of Nakajima, in order to calculate adjustment values to apply to each read line in a scan, which reduces the influence of distortion of a read image (as stated in Kido ¶ [11]).  


Re claim 2: The teachings of Nakajima in view of Kido are applied to Independent claim 1 above. 
Nakajima teaches the features of the scanner of claim 1, further comprising a platen cover including a transmissive read area in which the document is placed and a home position area located at a side of the transmissive read area in the sub-scanning direction, the platen cover being located above the image read unit (e.g. the overall scanner body or frame includes an original glass plate where the document is placed for scanning, which is taught in col. 4, ll. 12-32.  As seen in figure 1, the original glass plate (4) is located above an image reading unit.  The test pattern (7) is located at a lower portion of the original glass plate that is at a side of the area where the document is placed, which is seen in figure 1 and taught in col. 4, ll. 29-32 and 58-61.), 


    PNG
    media_image2.png
    212
    337
    media_image2.png
    Greyscale


wherein the main scanning reference pattern is located on a lower portion of the platen cover corresponding to the home position area (e.g. the test pattern is considered as the main scanning reference pattern that is located at a lower portion of the platen cover or frame at a home position, which is taught at col. 4, ll. 29-32 and 58-61.).  

Re claim 3: The teachings of Nakajima in view of Kido are applied to Independent claim 1 above.
Nakajima teaches the scanner of claim 2, wherein a shading sheet is provided on the lower portion of the platen cover corresponding to the home position area, and the main scanning reference pattern is formed on the shading sheet (e.g. the test pattern is used for correcting shading and it is located on a lower portion of the platen cover, or frame, at a home position of the scanner.  This is described in col. 4, ll. 58-col. 5, ll. 20 above.).  

Re claim 5: The teachings of Nakajima in view of Kido are applied to Independent claim 1 above.
However, Nakajima fails to specifically teach the features of the scanner of claim 1, wherein the processor is to: 
calculate the plurality of main scanning scale compensation values for respective reference colors, and 
compensate for the distortion in the main scanning direction by applying the plurality of main scanning scale compensation values respectively to the plurality of main scanning image areas for the respective reference colors.

However, this is well known in the art as evidenced by Kido.  Similar to the primary reference, Kido discloses correcting distortion in the reading of an image (same field of endeavor or reasonably pertinent to the problem).    
Kido teaches wherein the processor is to: 
calculate the plurality of main scanning scale compensation values for respective reference colors (e.g. the invention discloses calculating a plurality of scale factors that correct distortion of all pixels in the main scanning direction, which is taught in ¶ [81], [83] and [84] above.  This same distortion can be corrected for information of read colors, which is taught in ¶ [93].), and 

[0093] In the present embodiment, in the case where the reading control unit 6 can set one of a plurality of reading conditions and cause the reading mechanism 7 to operate accordingly, reading adjustment values are obtained in correspondence with the plurality of reading conditions. The reading conditions are, for example, control settings for image sensors (for example, light-emitting and light-receiving control), main-scan resolutions, sub-scan resolutions associated with control on movements of the optical system and the original, information of read colors (color, gray scale, and the like), the moving speed of the optical system, and the conveyance speed of the original. Some of these reading conditions correspond to driving conditions in which the reading control unit 6 causes the reading mechanism 7 to operate. In a reading operation, driving accuracies of driving systems may vary depending on a driving condition, such as the moving speed of the optical system and the conveyance speed of the original. For this reason, distortion of a read image varies with each reading condition. Therefore, reading adjustment values are determined for each of the aforementioned reading conditions. In order to deal with each of the plurality of settable reading conditions, it is sufficient to specify reading adjustment values in correspondence with all of the reading conditions by reading and analyzing an adjustment chart for each of the plurality of reading conditions. This, however, increases labor and is therefore troublesome. In view of this, in the present embodiment, the aforementioned labor is reduced by generating reading adjustment values corresponding to reading conditions that have not been acquired yet based on reading adjustment values that have already been acquired.

wherein the image processing unit compensates for the distortion in the main scanning direction by applying the plurality of main scanning scale compensation values respectively to the plurality of main scanning image areas for the respective reference colors (e.g. the invention discloses compensating for distortion in the main scanning direction by applying the plurality of values calculated toward the plurality of main scanning regions, which is taught in [83]-[85] above.  This can be applied for the different read colors used in the scanned image, which is taught in ¶ [93] above.).

Therefore, in view of Kido, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the processor is to: calculate the plurality of main scanning scale compensation values for respective reference colors, and compensate for the distortion in the main scanning direction by applying the plurality of main scanning scale compensation values respectively to the plurality of main scanning image areas for the respective reference colors, incorporated in the device of Nakajima, in order to calculate adjustment values to apply to each read line in a scan, which reduces the influence of distortion of a read image (as stated in Kido ¶ [11]).  
  

Re claim 6: The teachings of Nakajima in view of Kido are applied to Independent claim 1 above.
However, Nakajima fails to specifically teach the features of the scanner of claim 1, wherein lengths of the plurality of main scanning sections in the main scanning direction are the same.  
However, this is well known in the art as evidenced by Kido.  Similar to the primary reference, Kido discloses correcting distortion in the reading of an image (same field of endeavor or reasonably pertinent to the problem).    
Kido teaches wherein lengths of the plurality of main scanning sections in the main scanning direction are the same (e.g. as seen in figure 12B, the lengths of the lines in the main scanning direction are seen as the same length when each line is scanned.  The line positions and length is explained in ¶ [83].).
Therefore, in view of Kido, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein lengths of the plurality of main scanning sections in the main scanning direction are the same, incorporated in the device of Nakajima, in order to calculate adjustment values to apply to each read line in a scan, which reduces the influence of distortion of a read image (as stated in Kido ¶ [11]).  

Re claim 7: The teachings of Nakajima in view of Kido are applied to Independent claim 1 above.
Nakajima teaches the feature of the scanner of claim 1, wherein the main scanning reference pattern comprises a plurality of linear patterns arranged in the main scanning direction (e.g. figure 3 is shown as a stripe pattern and black solid patterns that are considered as a plurality linear patterns in the main scanning direction, which is taught in col. 8, ll. 8-20 above.).  

Re claim 8: The teachings of Nakajima in view of Kido are applied to Independent claim 1 above.
Nakajima teaches the feature of the scanner of claim 1, wherein the main scanning reference pattern comprises a plurality of solid patterns arranged in the main scanning direction (e.g. figure 3 is shown as a stripe pattern and black solid patterns that are considered as a plurality linear patterns in the main scanning direction, which is taught in col. 8, ll. 8-20 above.).  

Re claim 9: The teachings of Nakajima in view of Kido are applied to Independent claim 1 above.
However, Nakajima fails to specifically teach the features of the scanner of claim 1, 
wherein the processor is to:
compare data read from a sub-scanning reference pattern including a plurality of sub-scanning sections arranged in the sub-scanning direction with data of the sub-scanning reference pattern that is previously stored, and 
calculate a plurality of sub-scanning scale compensation values respectively corresponding to the plurality of sub-scanning sections, and 
compensate for distortion in the sub- scanning direction by dividing an image read from the document into a plurality of sub-scanning image areas respectively corresponding to the plurality of sub- scanning sections, and applying the plurality of sub-scanning scale compensation values respectively to the plurality of sub-scanning image areas.  

However, this is well known in the art as evidenced by Kido.  Similar to the primary reference, Kido discloses correcting distortion in the reading of an image (same field of endeavor or reasonably pertinent to the problem).    
Kido teaches wherein the processor is to:
compare data read from a sub-scanning reference pattern including a plurality of sub-scanning sections arranged in the sub-scanning direction with data of the sub-scanning reference pattern that is previously stored (e.g. the vertical adjustment patterns, (308) can be scanned.  The detected position can be compared to an ideal position in order to calculate a displacement amount for reading adjustment patterns, which is taught in ¶ [70].), and 

[0070] The following describes the detection of displacement amounts in step S605 of FIG. 6. In FIG. 8, a detected position 809 represents a detected position of a pattern detected in step S204 of FIG. 2. The ideal position 708 is specified in step S602 of FIG. 6. In FIG. 8, a displacement amount of the detected position 809 with respect to the ideal position 708 is indicated as a difference 810. Such a displacement amount is obtained for the printing adjustment patterns, the reading adjustment patterns and the position detection marks in the adjustment pattern region 302, and for the ideal positions and the detected positions outside the adjustment pattern region 302. By thus obtaining displacement amounts, coordinates of detected positions corresponding to coordinates of ideal positions can be calculated.

calculate a plurality of sub-scanning scale compensation values respectively corresponding to the plurality of sub-scanning sections (e.g. the scale factors to be applied to each pixel in the sub scanning direction are calculated based on the comparison of the ideal with the detected values, which is taught in ¶ [85] above.), and 
compensate for distortion in the sub- scanning direction by dividing an image read from the document into a plurality of sub-scanning image areas respectively corresponding to the plurality of sub- scanning sections, and applying the plurality of sub-scanning scale compensation values respectively to the plurality of sub-scanning image areas (e.g. the reading adjustment values are used to correct the reading distortion in the sub scanning and main scanning directions after calculating the scale factors used to provide the reading adjustment values, which is taught in ¶ [81], [84], [85] above and [92].).

[0092] As described above, the CPU 2 determines scale factors for the main scanning direction (horizontal direction) and the sub scanning direction (vertical direction) similarly to the flow of FIG. 6. The CPU 2 also causes the reading control unit 6 to control scaling for the main scanning direction and read timings for the sub scanning direction in accordance with the scale factor obtained for each reading position, in place of the geometric correction (affine transformation) in the flow of FIG. 10. In this way, the reading mechanism 7 can be controlled variably for each reading position, and the achieved result is substantially equivalent to the result achieved in the first embodiment.

Therefore, in view of Kido, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the processor is to: compare data read from a sub-scanning reference pattern including a plurality of sub-scanning sections arranged in the sub-scanning direction with data of the sub-scanning reference pattern that is previously stored, and calculate a plurality of sub-scanning scale compensation values respectively corresponding to the plurality of sub-scanning sections, and compensate for distortion in the sub- scanning direction by dividing an image read from the document into a plurality of sub-scanning image areas respectively corresponding to the plurality of sub- scanning sections, and applying the plurality of sub-scanning scale compensation values respectively to the plurality of sub-scanning image areas, incorporated in the device of Nakajima, in order to calculate adjustment values to apply to each read line in a sub scan direction, which reduces the influence of distortion of a read image (as stated in Kido ¶ [11]).  


Claim 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, as modified by Kido, as applied to claims 1 and 9 above, and further in view of Clifton (US Pub 2002/0080427).

Re claim 4: The teachings of Nakajima in view of Kido are applied to Independent claim 1 above.
Nakajima teaches the scanner of claim 1, further comprising: 
a platen cover including a transmissive read area in which the document is placed and a home position area located at a side of the transmissive read area in the sub-scanning direction, the platen cover being located above the image read unit (e.g. the overall scanner body or frame includes an original glass plate where the document is placed for scanning, which is taught in col. 4, ll. 12-32.  As seen in figure 1, the original glass plate is located above an image reading unit.).
However, Nakajima fails to specifically teach the features of an upper cover that is openable and closable for covering the platen cover, wherein the main scanning reference pattern is located on a lower portion of the upper cover.  

	However, this is well known in the art as evidenced by Clifton.  Similar to the primary reference, Clifton discloses calibration of a scanner with a pattern on the scanner cover (same field of endeavor or reasonably pertinent to the problem).    
	Clifton teaches an upper cover that is openable and closable for covering the platen cover, wherein the main scanning reference pattern is located on a lower portion of the upper cover (e.g. the invention discloses a cover that can have the calibration targets.  The calibration targets are facing the scanner for calibrating the device, which is disclosed in ¶ [22] and [23].).

[0021] The scanner 14 further includes a cover 28, pivotally mounted to the sub-housing 16, for selectively covering the document to be scanned and thereby shielding the scanning array 22 from light outside of the sub-housing 16. In the illustrated embodiment, the window 20 takes up less than the entire area of the top side 18 to aid in shielding of light when the cover 28 is placed on the document, among other reasons. Because the window 20 takes up less than the entire area of the top side 18, light leakage around the edges of cover 28 has reduced adverse affect. 
[0022] The scanner 14 includes (see FIG. 3) a plurality of calibration targets 3049 supported by the housing, within the scanning path. For example, the calibration targets 30-49 are printed on the lower surface of the top side 18 of the sub-housing 16, or formed on plates, stickers, or plaques glued onto the lower surface of the top side 18 of the sub-housing 16, or molded into the sub-housing 16 or the cover 28. The calibration targets 30-49 generally face the bottom side 19 so as to be scannable by the scanning array 22. In one embodiment, the calibration targets 30-49 are supported inside the sub-housing 16 from the top side 18. For example, in the illustrated embodiment, the targets 30-49 are located proximate the scanning window 20 so as to be readily scannable by the scanning array 22. In the illustrated embodiment, the targets 30-49 are placed, spaced apart, along each of the four sides of the scanning window 20, so that a maximum number of locations can be included. 
[0023] The targets 30-49 can be formed on separate plates, stickers, or plaques, or multiple targets can be formed on a single plate, sticker, or plaque. In the illustrated embodiment, the targets 30-49 are spaced apart from each other, and located around the scanning window. In the illustrated embodiment, the targets include one or more each of RGB targets (e.g., a red target 30, a blue target 31, and a green target 32), and one or more each of black and white targets (e.g., black target 33 and white target 34). In one embodiment, RGB and/or black and white targets are provided along each of the four sides of the scanning window. Note, however, that the targets can have any appropriate test pattern. Because different scanner models will have different vulnerabilities, different test patterns will be used in different embodiments. 

Therefore, in view of Clifton, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of an upper cover that is openable and closable for covering the platen cover, wherein the main scanning reference pattern is located on a lower portion of the upper cover, incorporated in the device of Nakajima, as modified by Kido, in order to have calibration targets on the scanner cover, which does not require test targets to be placed on a scanning window by a user (as stated in Clifton ¶ [09]).  


Re claim 10: The teachings of Nakajima in view of Kido are applied to dependent claim 9 above.
Nakajima teaches the features of the scanner of claim 9, further comprising: 
a platen cover including a transmissive read area in which the document is placed and a home position area located at a side of the transmissive read area in the sub-scanning direction, the platen cover being located above the image read unit (e.g. the overall scanner body or frame includes an original glass plate where the document is placed for scanning, which is taught in col. 4, ll. 12-32.  As seen in figure 1, the original glass plate (4) is located above an image reading unit.  The test pattern (7) is located at a lower portion of the original glass plate that is at a side of the area where the document is placed, which is seen in figure 1 and taught in col. 4, ll. 29-32 and 58-61 above.); 
However, Nakajima fails to specifically teach the features of an upper cover that is openable and closable for covering the platen cover, wherein the sub-scanning reference pattern is located on at least one of a lower portion of the platen cover or the upper cover to be readable by the image read unit.  
	However, this is well known in the art as evidenced by Clifton.  Similar to the primary reference, Clifton discloses calibration of a scanner with a pattern on the scanner cover (same field of endeavor or reasonably pertinent to the problem).    
	Clifton teaches an upper cover that is openable and closable for covering the platen cover, wherein the sub-scanning reference pattern is located on at least one of a lower portion of the platen cover or the upper cover to be readable by the image read unit (e.g. the invention discloses a cover that can have the calibration targets.  The calibration targets are facing the scanner for calibrating the device and can be arranged in a vertical of sub-scanning direction, which is disclosed in ¶ [22] and [23] above.).

Therefore, in view of Clifton, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of an upper cover that is openable and closable for covering the platen cover, wherein the sub-scanning reference pattern is located on at least one of a lower portion of the platen cover or the upper cover to be readable by the image read unit, incorporated in the device of Nakajima, as modified by Kido, in order to have calibration targets on the scanner cover, which does not require test targets to be placed on a scanning window by a user (as stated in Clifton ¶ [09]).  

Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Clifton (US Pub 2002/0080427).

Re claim 11: Nakajima teaches a scanner comprising: 
an image read unit including an illumination unit to emit light onto a document, a linear image sensor having a length in a main scanning direction, and imaging optics to image light reflected from the document on the linear image sensor (e.g. the CCD line sensor is used to read an image from a sheet.  The line sensor contains pickup devices for an image arranged in a line, and a halogen lamp to shine a light onto the sheet.  The reflection of the light from the document is captured by the sensor to reproduce the image.  The line sensor along with the halogen lamp are movable in the vertical or sub-scan direction, which is explained col. 4, ll. 12-47.) 
a platen cover including a transmissive read area in which the document is placed and a home position area located at a side of the transmissive read area in the sub-scanning direction, the platen cover being located above the image read unit (e.g. the overall scanner body or frame includes an original glass plate where the document is placed for scanning, which is taught in col. 4, ll. 12-32.  As seen in figure 1, the original glass plate (4) is located above an image reading unit.  The test pattern (7) is located at a lower portion of the original glass plate that is at a side of the area where the document is placed, which is seen in figure 1 and taught in col. 4, ll. 29-32 and 58-61 above.); 
a main scanning reference pattern located on at least one of a lower portion of the platen cover or the upper cover to be readable by the image read unit (e.g. the test pattern is considered as the main scanning reference pattern that is located at a lower portion of the platen cover or frame at a home position, which is taught at col. 4, ll. 29-32 and 58-61 above.), and 
including a plurality of main scanning sections arranged in the main scanning direction (e.g. figure 3 is shown as a stripe pattern and black solid patterns that are considered as a plurality linear patterns in the main scanning direction, which is taught in col. 8, ll. 8-20 above.).

However, Nakajima fails to specifically teach the features of an upper cover that is openable and closable for covering the platen cover (e.g. the scanner discloses a cover that can have patterns used to calibrate a scanner, which is taught in ¶ [21]-[23].). 
 
[0021] The scanner 14 further includes a cover 28, pivotally mounted to the sub-housing 16, for selectively covering the document to be scanned and thereby shielding the scanning array 22 from light outside of the sub-housing 16. In the illustrated embodiment, the window 20 takes up less than the entire area of the top side 18 to aid in shielding of light when the cover 28 is placed on the document, among other reasons. Because the window 20 takes up less than the entire area of the top side 18, light leakage around the edges of cover 28 has reduced adverse affect. 
[0022] The scanner 14 includes (see FIG. 3) a plurality of calibration targets 3049 supported by the housing, within the scanning path. For example, the calibration targets 30-49 are printed on the lower surface of the top side 18 of the sub-housing 16, or formed on plates, stickers, or plaques glued onto the lower surface of the top side 18 of the sub-housing 16, or molded into the sub-housing 16 or the cover 28. The calibration targets 30-49 generally face the bottom side 19 so as to be scannable by the scanning array 22. In one embodiment, the calibration targets 30-49 are supported inside the sub-housing 16 from the top side 18. For example, in the illustrated embodiment, the targets 30-49 are located proximate the scanning window 20 so as to be readily scannable by the scanning array 22. In the illustrated embodiment, the targets 30-49 are placed, spaced apart, along each of the four sides of the scanning window 20, so that a maximum number of locations can be included. 
[0023] The targets 30-49 can be formed on separate plates, stickers, or plaques, or multiple targets can be formed on a single plate, sticker, or plaque. In the illustrated embodiment, the targets 30-49 are spaced apart from each other, and located around the scanning window. In the illustrated embodiment, the targets include one or more each of RGB targets (e.g., a red target 30, a blue target 31, and a green target 32), and one or more each of black and white targets (e.g., black target 33 and white target 34). In one embodiment, RGB and/or black and white targets are provided along each of the four sides of the scanning window. Note, however, that the targets can have any appropriate test pattern. Because different scanner models will have different vulnerabilities, different test patterns will be used in different embodiments. 

Therefore, in view of Clifton, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of an upper cover that is openable and closable for covering the platen cover, incorporated in the device of Nakajima, as modified by Kido, in order to have calibration targets on the scanner cover that can face the scanner, which allows the cover to aid in shield the light from leaking outside the scanner area (as stated in Clifton ¶ [21]).  

Re claim 12: The teachings of Nakajima in view of Clifton are applied to Independent claim 11 above.
Nakajima teaches the features of the scanner of claim 11, wherein the main scanning reference pattern is located on the lower portion of the platen cover corresponding to the home position area (e.g. the test pattern is considered as the main scanning reference pattern that is located at a lower portion of the platen cover or frame at a home position, which is taught at col. 4, ll. 29-32 and 58-61.).  

Re claim 13: The teachings of Nakajima in view of Clifton are applied to dependent claim 12 above.
Nakajima teaches the features of the scanner of claim 12, 
wherein a shading sheet is provided on the lower portion of the platen cover corresponding to the home position area, and wherein the main scanning reference pattern is formed on the shading sheet (e.g. the test pattern is used for correcting shading and it is located on a lower portion of the platen cover, or frame, at a home position of the scanner.  This is described in col. 4, ll. 58-col. 5, ll. 20 above.).  

Re claim 14: The teachings of Nakajima in view of Clifton are applied to Independent claim 11 above.
However, Nakajima fails to specifically teach the features of the scanner of claim 11, wherein the main scanning reference pattern is located on the upper cover.  

	However, this is well known in the art as evidenced by Clifton.  Similar to the primary reference, Clifton discloses calibration of a scanner with a pattern on the scanner cover (same field of endeavor or reasonably pertinent to the problem).    
	Clifton discloses wherein the main scanning reference pattern is located on the upper cover (e.g. the invention discloses a cover that can have the calibration targets.  The calibration targets are facing the scanner for calibrating the device, which is disclosed in ¶ [22] and [23] above.).

Therefore, in view of Clifton, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the main scanning reference pattern is located on the upper cover, incorporated in the device of Nakajima, in order to have calibration targets on the scanner cover, which does not require test targets to be placed on a scanning window by a user (as stated in Clifton ¶ [09]).  

Re claim 15: The teachings of Nakajima in view of Clifton are applied to Independent claim 11 above.
However, Nakajima fails to specifically teach the features of the scanner of claim 11, further comprising a sub-scanning reference pattern that is located on at least one of the lower portion of the platen cover and the upper cover to be readable by the image read unit and includes a plurality of sub-scanning sections arranged in the sub-scanning direction.
However, this is well known in the art as evidenced by Clifton.  Similar to the primary reference, Clifton discloses calibration of a scanner with a pattern on the scanner cover (same field of endeavor or reasonably pertinent to the problem).    
Clifton teaches further comprising a sub-scanning reference pattern that is located on at least one of the lower portion of the platen cover and the upper cover to be readable by the image read unit and includes a plurality of sub-scanning sections arranged in the sub-scanning direction (e.g. the invention discloses a cover that can have the calibration targets.  The calibration targets are facing the scanner for calibrating the device and can be arranged in a vertical of sub-scanning direction, which is disclosed in ¶ [22] and [23] above.).

Therefore, in view of Clifton, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising a sub-scanning reference pattern that is located on at least one of the lower portion of the platen cover and the upper cover to be readable by the image read unit and includes a plurality of sub-scanning sections arranged in the sub-scanning direction, incorporated in the device of Nakajima, as modified by Kido, in order to have calibration targets on the scanner cover, which does not require test targets to be placed on a scanning window by a user (as stated in Clifton ¶ [09]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Motamed and Kamisoyama teach having patterns on a cover of a scanner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Nakajima at col. 4, ll. 12-47.
        2 Id. at col. 4, ll. 58-col. 5, ll. 20.
        3 See Kido at [38, [44], [70] and [81]-[85].
        4 See Nakajima at col. 4, ll. 12-32 and 58-61 and col. 8, ll. 8-20.
        5 See Clifton at ¶ [21]-[23].